Citation Nr: 1214757	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  10-06 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether a June 2009 reduction from 40 to 20 percent for a low back disability was proper.

2.  Entitlement to an increased rating for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1981 to September 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and June 2009 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida, that respectively increased the Veteran's disability rating for a low back disability from 20 to 40 percent, effective January 18, 2008, and then decreased the rating from 40 to 20 percent, effective September 1, 2009.

In October 2011, the Veteran testified before the Board at a hearing held at the RO.  A copy of the hearing transcript is contained in the claims file.  At his hearing, the Veteran submitted additional medical records accompanied by a waiver of RO jurisdiction.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette  v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for adequate rating of the veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993). 

At his October 2011 hearing before the Board, the Veteran stated that his most recent VA examination completed in July 2010 was inadequate because the examiner was unfriendly and did not take time to thoroughly examine his low back disability.  He contended that his low back disability had worsened since the examination.  

In August 2008, the RO granted an increased rating for the Veteran's low back disability, from 20 to 40 percent disabling, effective January 18, 2008, the date of claim for increased rating.  However, in June 2009, the RO decreased the rating from 40 to 20 percent disabling, effective September 1, 2009, in accordance with findings in a more recent VA examination.  Specifically, a January 2009 VA examination demonstrated that the Veteran was able to forward flex his lumbar spine to 60 degrees, as opposed to the earlier June 2008 VA examination demonstrating forward flexion limited to 5 degrees.  However, a subsequent VA examination completed in July 2010 once again showed severely limited forward flexion to 0 degrees.  VA treatment records demonstrate ongoing complaints of chronic low back pain, however, X-ray and MRI examinations do not demonstrate a severe low back disability.  The July 2010 VA examiner noted that the Veteran was not complying with the examination and that his subjective symptoms were worse than objective findings.  Accordingly, the Board finds that it is unclear whether the Veteran's low back disability meets the criteria for a 40 percent rating or a 20 percent rating based upon conflicting medical evidence, thus it is unclear whether the 2009 rating reduction was proper or whether the Veteran is entitled to an increased rating for his low back disability.  Accordingly, a new VA examination should be accomplished with full cooperation by the Veteran.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify any outstanding treatment records relevant to his claim for increased rating for a back disability.  After securing any necessary authorization from him, obtain all identified treatment records, as well as any available VA treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After the requested development is completed, schedule the Veteran for an examination to determine the nature and severity of his lumbar spine disability and any associated neurological impairment.  The examiner should review the claims file and should note that review in the report.  Any opinion provided should be supported by a full rationale.  The examiner should specifically provide the following: 

a)  Provide the range of motion of the lumbar spine (extension, forward flexion, left and right lateral flexion, and left and right rotation), expressed in degrees, and state whether there is any favorable or unfavorable ankylosis of the spine.  

b)  Determine whether the back disability results in weakened movement, excess fatigability, or incoordination.  If feasible, provide the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  The examiner should also express an opinion on whether pain significantly limits functional ability during flare-ups or when the back is used repeatedly over a period of time.  That determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups. 

c)  State whether the Veteran has intervertebral disc syndrome (IVDS).  If so, state whether IVDS results in incapacitating episodes, and if so, state the duration of the episodes over the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

d)  Identify any associated neurological disabilities associated with the service-connected back disability.  The severity of each neurological sign and symptom should be reported. The examiner should conduct any appropriate neurological testing needed to provide this information.  If a separate neurological examination is needed one should be scheduled.  Provide an opinion as to whether any neurological symptomatology equates to mild, moderate, moderately severe, or severe incomplete paralysis or complete paralysis of the sciatic nerve, and specify of which lower extremity.  Moreover, state whether any other nerve is affected and if so state the severity of the impairment of the nerve affected. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly  v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


